Citation Nr: 0528246	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for fracture of the right hip with 
arthritis.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for fracture of the right radius and ulnar 
with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1963 to March 1965.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
denied increased ratings for the disabilities now at issue on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Residuals of a fracture of the right hip with arthritis 
is manifested by no more than moderate limitation of motion; 
fracture of the shaft or femur neck with false joint, 
nonunion, or favorable ankylosis of the hip are not present.  

3.  The right forearm disability is manifested principally by 
complaints of pain and some limitation of wrist motion with 
well healed fracture sites; nonunion or malunion with or 
without loss of bone substance, flail false joint, bad 
alignment, bone fusion, or nerve damage are not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
fracture of the right hip with arthritis are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5255 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
fracture of the right radius and ulnar with arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5212 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the veteran's claim was received in March 2003.  
The notice and assistance provisions of the VCAA were 
provided to the veteran in May 2003, prior to the June 2003 
adjudication of his claim, and he was provided with the law 
and regulations pertaining to VCAA in the December 2003 
statement of the case (SOC).  He has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  The veteran 
was provided with all of the criteria required for increased 
ratings for the two disabilities at issue on appeal in the 
December 2003 SOC.  He was also afforded an opportunity to 
testify at a personal hearing, but declined.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Service connection for fracture of the radius and ulnar and 
for fracture of the right hip was established by rating 
action in December 1969, and 10 percent evaluations were 
assigned for each disability, effective from July 8, 1969.  
By rating action in December 2001, the RO assigned an 
increased rating to 20 percent for the right hip fracture 
based on moderate limitation of motion of the hip without 
evidence of any knee impairment.  The veteran and his 
representative were notified of this decision and did not 
perfect an appeal.  

The veteran's complaints and the clinical and diagnostic 
findings on VA examination in November 2003 were not 
materially different from those noted on VA examination in 
September 2001.  The veteran reported pain in both hips, 
particularly on prolonged standing or sitting, and pain in 
right hand at the base of the thumb.  He reported that his 
daily activities were somewhat restricted, but that he has 
learned to live with the pain.  He described his pain as a 
six or seven out of 10.  He denied any radiating pain in his 
hips and said he could ride a lawn mower for an hour or so 
before stopping to rest.  

On VA examination in November 2003, the veteran did not 
appear to be in any pain and had good posture.  He walked 
without a limp and did not use of any assistive ambulatory 
devices.  There was normal alignment of both hips, and both 
legs were equal in length.  There was minor tenderness over 
the left trochanteric area.  Flexion of the hip/thigh was to 
90 degrees, bilaterally, with complaints of pain on the left 
side.  Extension was to 5 degrees, abduction and external 
rotation was to 35 degrees, and adduction and internal 
rotation was to 20 degrees.  There was no abnormal 
neurological findings in the lower extremities.  Straight leg 
raising was to 75 degrees with negative Lasegue test.  

There was normal alignment of the right forearm without any 
deformity or swelling.  Surgical scars were noted on the 
radial and ulnar side of the forearm.  Flexion and extension 
of the right wrist was to 70 degrees, radial deviation was to 
10 degrees, ulnar deviation was to 20 degrees, and rotation 
was to 80 degrees on either side.  The veteran had full range 
of motion in the elbow.  Muscle power was satisfactory, grip 
strength was strong, and movement of the thumb was adequate 
with some discomfort near the base of the thumb.  X-ray 
studies showed a well healed fracture of the left-side pubis 
with minor degree of hemipelvis rotation.  Both hips appeared 
normal without any evidence of arthritis or residuals of 
trauma.  The right radius and ulnar were well healed and in 
satisfactory alignment.  The examiner concluded that there 
was satisfactory healed fractures of the radius and ulnar of 
the right arm with adequate motion of the wrist and elbow.  
Both hips were normal without arthritis.  There was evidence 
of fracture of the left pubis with minor rotation of the 
pelvis.  

For historical purposes, the clinical findings on VA 
examination in September 2001 showed flexion of the hip to 90 
degrees on the right and to 120 degrees on the left.  The 
veteran's gait was even and there was no evidence of any 
effusion, instability, weakness, or abnormal movement other 
than when lying flat.  The veteran reported his current level 
of pain was a seven on a scale of 0 to 10.  Hip abduction was 
to 45 degrees and knee flexion was to 140 degrees.  There was 
no knee instability or other knee impairment.  Palmar flexion 
was limited by 20 degrees, radial deviation was to zero 
degrees with ulnar deviation limited to 30 degrees.  
Strength, both passive and against resistance in the right 
upper extremity was 4/5.  Deep tendon reflexes were present.  
X-ray studies compared to studies taken in October 2000 
showed no significant changes.  There was an old post 
traumatic deformity of the symphysis pubis, mostly on the 
left, and hip joint spaces were preserved and unchanged.  The 
mid shaft ulnar and radial fractures were well healed with 
good anatomic alignment.  There was an undisplaced fracture 
of the tip of the ulnar styloid which was ununited with some 
calcifications of the triangular fibroid cartilage which may 
represent chondrocalcinosis and degenerative changes of the 
base of the thumb.  



Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Right Hip Fracture

Under DC 5255, an 80 percent evaluation requires fracture of 
the femur shaft or anatomical neck with nonunion, with loose 
motion (spiral or oblique fracture).  A 60 percent evaluation 
is assigned when there is fracture of the surgical neck of 
the femur with false joint or, with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace.  An 
evaluation of 30 percent is awarded when there is malunion of 
the femur with marked knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5255.  

Where flexion of the thigh is limited to 10º, a 40 percent 
rating is assigned.  Where flexion is limited to 20º, a 30 
percent rating is awarded.  With flexion limited to 30º, a 20 
percent rating is assigned.  Where flexion is limited to 45º, 
a 10 percent rating is merited.  DC 5252.  

Where there is impairment of the thigh, with limitation of 
abduction of, motion lost beyond 10º, a 20 percent rating is 
assigned.  With limitation of adduction with an inability to 
cross legs, a 10 percent rating is assigned.  Where 
limitation of rotation causes an inability to toe-out more 
than 15º on the affected leg, a 10 percent rating is awarded.  
DC 5253.  

Where impairment of the knee, manifested by recurrent 
subluxation or lateral instability, is severe, a 30 percent 
rating is assigned.  Where impairment is moderate, a 20 
percent rating is assigned.  For slight impairment of the 
knee, a 10 percent rating is awarded.  DC 5257.  

Where there is limitation of flexion of a leg, with flexion 
limited to 15°, a 30 percent rating is awarded.  With flexion 
limited to 30°, a 20 rating is assigned.  With flexion 
limited to 45°, a 10 percent rating is merited.  DC  5260.  

Where there is limitation extension of the leg, with 
extension limited to 20°, a 30 percent rating is assigned.  
With extension limited to 15°, a 20 percent is awarded.  
Where extension is limited to 10°, a 10 percent rating is 
awarded.  DC 5261.  

The evidentiary record shows that the veteran has limitation 
of motion in the right hip to 90 degrees; normal range of 
motion is to 125 degrees.  38 C.F.R. § 4.71a, Plate II 
(2005).  Although there was some deformity noted in the 
symphysis pubis, x-ray studies have confirmed that there is 
no evidence of malunion or non-union of the joint.  The Board 
notes that prior VA x-rays studies in September 2001 and 
October 2000 also showed the hip joint spaces were well 
preserved and unchanged.  The clinical and diagnostic 
findings on the current examination were essentially the same 
as on the September 2001 VA examination and did not reflect 
any change in the actual measurement of loss of motion over 
this time so as to warrant a 30 percent evaluation under DC 
5255.  Likewise, hip/thigh flexion was not limited to 20º so 
as to warrant a 30 percent rating under DC 5252.  The veteran 
has never complained of, or demonstrated any knee impairment.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

While the veteran complains of chronic pain in his hip, 
particularly on prolonged sitting or standing, there was no 
objective evidence of any functional loss on the recent VA 
examination.  Although the veteran stated in a letter dated 
in February 2002 that he has difficulty walking after sitting 
for 30 minutes in a car to come for VA examinations, he did 
not appear to be in any pain nor did he demonstrate any 
impairment in his posture or ability to ambulate when seen by 
VA in November 2003.  The veteran indicated that he is able 
to function even during flare-ups by taking medication and, 
more important, he has not reported any lost time at work 
because of his hip disability.  As noted above, the veteran 
has good strength and no more than moderate restricted range 
of motion in his hip.  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain activities 
requiring prolonged standing or sitting; notwithstanding the 
fact that he has been employed as a truck driver for over 20 
years.  In this case, however, while he complained of pain 
associated with his right hip, "a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, there was no objective observations of pain or 
functional loss of the right hip on the current examination 
beyond that contemplated by the 20 percent evaluation 
currently assigned.  

The Board notes that when he was examined by VA in September 
2001, the veteran reported that he had a level 7 pain on a 
scale of 0 to 10, which is the highest degree of pain he 
claims to experience during a flare-up.  Thus, it is 
reasonable to assume that the findings on examination in 
September 2001 represented the degree of impairment during a 
period of flare-up.  As the clinical findings were not 
materially different when examined in November 2003, the 
Board finds no basis for the assignment of a rating in excess 
of 20 percent based on functional impairment due to pain or 
during flare-ups.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  

Right Radius and Ulnar Fracture

The veteran is currently assigned a 10 percent evaluation for 
his right (major) arm fracture under the provisions of DC 
5212 for impairment of the radius, which provides for a 10 
percent evaluation for nonunion of the radius with bad 
alignment, and a 20 percent evaluation for nonunion of the 
radius in the upper half.  A 30 percent evaluation is 
assigned when there is nonunion in the lower half with false 
movement without loss of bone substance of one inch (2.5 cm.) 
or more.  A 40 percent evaluation requires nonunion in the 
lower half with false movement and loss of bone substance or 
deformity.  DC 5211 provides for identical ratings with the 
same findings involving the ulnar bone.  

In this case, the diagnostic evidence of record shows the 
radial and ulnar are well healed and in good alignment.  
There is no evidence of nonunion, false movement, or loss of 
bone substance of one inch or more.   Thus, an evaluation in 
excess of 10 percent is not warranted under either DC 5211 or 
5212.  

The Board has also examined all other diagnostic codes 
referable to the right forearm which might provide a basis 
for the assignment of a higher rating.  However, the veteran 
does not demonstrate the degree of impairment necessary for 
an evaluation in excess of 10 percent under any of the 
additional diagnostic codes.  

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (2005).  Limitation of pronation warrants a 
20 percent evaluation if motion is lost beyond the last 
quarter of the arc and the hand does not approach full 
pronation.  Here, pronation was to 80 degrees.  Additionally, 
there was no evidence of bone fusion with the hand fixed in 
full pronation near the middle of the arc or in moderate 
pronation.  Thus, an evaluation higher than 10 percent under 
DC 5213 is not warranted.  

An evaluation of 20 percent is assigned when there is 
limitation of flexion of the forearm to 100 degrees with 
extension limited to 45 degrees.  DC 5208.  A 20 percent 
evaluation or higher is also possible when limitation of 
flexion is to 90 degrees or more (DC 5206) or limitation of 
extension to 75 degrees or more (DC 5207).  Here, the 
clinical findings on examination showed flexion and extension 
to 70 degrees.  Therefore, a higher evaluation is not 
warranted under DC 5206, 5207, or 5208.  

Also, there is no evidence of ankylosis of the elbow or other 
impairment of flail joint elbow so as to warrant a higher 
evaluation under DC 5205 or 5209.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Finally, The veteran's principal complaints regarding the 
right arm are pain and loss of grip strength in the right 
hand.  However, there was no objective evidence of any 
functional loss on the recent VA examination or when examined 
by VA in September 2001.  Grip strength on the earlier 
examination was described as 4/5, and on the recent 
examination as strong with adequate movement of the thumb, 
albeit with some discomfort at the base of the thumb.  
Nonetheless, the veteran indicated that he is able to 
complete his daily activities without using the wrist brace 
he was apparently given because of prior carpal tunnel 
surgery.  Furthermore, he has not reported any lost time at 
work because of his right arm disability.  As noted above, 
the veteran has good range of motion and good strength in his 
right arm and hand.  As noted above, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there was no objective 
observations of pain or functional loss of in the right upper 
extremity on the current VA examination.  Accordingly, a 
higher evaluation for functional loss due to pain or on 
flare-ups is not warranted.  




ORDER

An increased rating for fracture of the right hip with 
arthritis is denied.  

An increased rating for fracture of the right radius and 
ulnar with arthritis is denied.  




		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


